DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted the objection to the title is overcome in view of the amendments. 

Allowable Subject Matter
Claims 5, 6, 9, 11, 12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 10, 13, 14, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2007/0011289) in view of Kawabata (US 2018/0359390).

Regarding Claim 1, Goto teaches an image processing system (Paragraph 1) comprising an image processing apparatus (Paragraph 14) and a server (Paragraph 37), wherein the image processing apparatus has a memory (Paragraph 16), wherein the server is configured to
receive a start request of a trial mode, the start request including identification information of the image processing apparatus, the trial mode being a mode in which a special function is activated to be tried, the special function being a function of the image processing apparatus, the special function being not activated when the image processing apparatus is shipped from a factory (Paragraph 48, wherein the hardcopy device sends the appropriate information to the monitoring site for information about using the trial mode pertaining to a function),
in response to receipt of the start request, set an effective period of the trial mode (Paragraph 43, wherein the trial period can be set to be a period of time),
store period information indicating the effective period of the trial mode in association with the identification information of the image processing apparatus (Paragraph 48, wherein information about use is communicated to the monitoring site), and
wherein the image processing apparatus is configured to
transmit a checking command to the server at a first timing after receipt of the start command, the checking command including the identification information (Paragraph 45, wherein a check can be made), 
wherein the server is further configured to
in response to receipt of the checking command from the image processing apparatus, determine whether a current time is within the effective period of the trial mode based on the stored period information associated with the identification information of the image processing apparatus (Paragraph 45, wherein the check is determined to update notification information), and
respond to the image processing apparatus by transmitting, to the image processing apparatus, a status information indicating a determination result of determining whether the current time is within the effective period of the trial mode (Paragraph 45, wherein the check is determined to update notification information), and
wherein the image processing apparatus terminates the trial mode in response to receipt of the status information indicating a first status from the server, a timing of terminating the trial mode being a second timing after receiving the status information from the server, the first status being a status where the current time is not within the effective period (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired).
Goto does not teach output a start command indicating start of the trial mode to the image processing apparatus,
start the trial mode in response to receipt of the start command from the server, the special function being activated during the trial mode.
Kawabata does teach a start command indicating start of the trial mode to the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP),
start the trial mode in response to receipt of the start command from the server, the special function being activated during the trial mode (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 2, Goto further teaches wherein the image processing apparatus is configured to:
display a home screen on a user interface of the image processing apparatus, the home screen being a screen on which a selection of an image process from a plurality of image processes, each of the plurality of image processes being a process using an image processor of the image processing apparatus (Fig. 2 and paragraph 18, wherein the functions can be designated on the control panel. The functions are enabled accordingly); and
perform a first notification of notifying termination of the trial mode when displaying the home screen, a timing of displaying the home screen being after receiving the status information indicating the first status from the server and before the second timing (Paragraph 22, wherein the status of the trial period is displayed on the control panel).

Regarding Claim 3, Goto further teaches wherein a number of the special function of the image processing apparatus is a plural number, setting of activating or inactivating each of the plural number of special functions being stored in the memory (Paragraph 19, wherein the modes are enabled. They are stored accordingly, paragraph 15), 
wherein the image processing apparatus is configured to activate one of the plural number of special functions when receiving an activating command, the activating command being a command to set the setting to activating one of the plural number of special functions (Paragraph 19, wherein the functions are enabled based on the trial mode designated), and
wherein all of the plural number of special functions are activated within the effective period of the trial mode (Paragraph 19 and 31, wherein the functions are enabled based on the trial mode within the time period).

Regarding Claim 4, Goto further teaches wherein a number of the special function of the image processing apparatus is a plural number (Paragraph 19, wherein there are multiple functions), 
wherein the image processing apparatus is configured to:
receive input of setting information used for the special function through an operation using a user interface of the image processing apparatus within the effective period of the trial mode (Paragraph 19, wherein the functions are designated accordingly);
store the setting information in the memory (Paragraph 15, the information about the modes is stored); and
execute a process of the special function in accordance with the setting information stored in the memory (Paragraph 19, wherein the function is executed), and
when receiving an activating command to designate special function from among the plural number of special functions through the user interface within the effective period of the trial mode, update designated function information indicating the designated special function such that the designated function information indicates that the designated special function is activated, a plurality of pieces of the function information of the plural number of special functions being stored in the memory, each of the plurality of pieces of the function information indicating that a corresponding special function is not activated when the image processing apparatus is shipped from a factory (Paragraphs 20-29, wherein the functions are enabled based on the designated start time of the trial mode pertaining to the designated function), 
wherein, when the trial mode has been terminated, the image processing apparatus is configured to:
execute an initialization process of initializing the setting information stored in the memory when the memory stores the function information indicating that the special function is to be inactivated (Paragraph 20-29, wherein it is determined if the trial mode is still active, and if not, then the function is disabled); and
not execute the initialization process when the memory stores the function information indicating that the special function is to be activated, the special function being continued to be activated after the trial mode has been terminated in a case where the function information indicates that the special function is to be activated (Paragraphs 20-29, wherein it is determined if a key is present after the expiration of the trial mode, and if so the function is still enabled).

Regarding Claim 7, Goto teaches an image processing apparatus (Paragraph 14) comprising:
an image processor (Element 20, wherein there is a CPU);
a user interface configured to display a home screen, an image process being selectable from a plurality of image processes on the home screen, each of the plurality of image processes being a process using an image processor (Fig. 2 and paragraph 18, wherein the functions can be designated on the control panel. The functions are enabled accordingly);
a memory (Paragraph 16); and
a computer, wherein the image processing apparatus has a special function, the memory storing setting indicating that the special function is to be activated or inactivated, the special function being inactivated when the image processing apparatus is shipped from a factory (Paragraphs 35 and 36, wherein the functions that are to be enabled and use the trial mode are known and enabled accordingly),
wherein the computer is configured to, the trial mode being a mode in which the special function is activated to be tried, an effective period being set to the trial mode, the special function becoming activated during the effective period of the trial mode (Paragraphs 35-46, wherein the functions are started accordingly. The functions are set for the trial mode based on the restrictions of the trial mode), and
wherein the computer is further configured to perform:
a determining process of determining, at a first timing after receipt of the start command, whether a current time is within the effective period of the trial mode (Paragraph 45, wherein a check can be made);
a termination process of terminating the trial mode at a second timing after determining that the current time is not within the effective period of the trial mode (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired); and
a first notification process of executing first notification to notify termination of the trial mode when displaying the home screen on the user interface after determining that the current time is not within the effective period of the trial mode and before the second timing (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired and a notification is provided, paragraph 22).
Goto does not teach when receiving an input of a start command indicating start of a trial mode from an external apparatus, execute a start process of starting the trial mode, the external apparatus being a different apparatus from the image processing apparatus.
Kawabata does teach when receiving an input of a start command indicating start of a trial mode from an external apparatus, execute a start process of starting the trial mode, the external apparatus being a different apparatus from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 8, Goto further teaches wherein. in the termination process, the computer is configured to terminate the trial mode, as the second timing, at a timing of starting the image processing apparatus after determining that the current time is not within the effective period of the trial mode in the determining process (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired).

Regarding Claim 10, Goto further teaches wherein the computer is configured to receive input of the start command by receiving the start command from a server, the server being configured to receive a start request of the trial mode, the start request including identification information of the image processing apparatus, the server is configured to set the effective period of the trial mode when receiving the start request, store period information indicating the set effective period of the trial mode in association with the identification information of the image processing apparatus included in the received start request and output the start command (Paragraph 48, wherein the hardcopy device sends the appropriate information to the monitoring site for information about using the trial mode pertaining to a function), and
wherein, in the determining process, the computer is configured to:
transmit a checking command to the server at the first timing, the checking command including the identification information of the image processing apparatus, the server being con figured to determine whether the current time is within the effective period of the trial mode based on the period information associated with the identification information of the image processing apparatus included in the received checking command in response to receipt of the checking command, the server being configured to respond by transmitting status information indicating a determination result of determining whether the current time is within the effective period of the trial mode (Paragraphs 45 and 46, wherein the status of the trial period is given and checked); and
determine whether the current time is within the trial mode based on the status information received from the server (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired).

Regarding Claim 13, Goto further teaches wherein the computer is configured to:
determine, at the first timing in the determining process. whether the current time within the effective period of the trial mode and whether the effective period of the trial mode is about to expire by determining whether a remaining period of the effective period of the trial mode is within a predetermined period (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired); and
in a case where it is determined that the effective period of the trial mode is about to expire, perform a third notification process of executing a third notification to notify that the trial mode is about expire when displaying the home screen on the user interface (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired. Notification can be continually made).

Regarding Claim 14, Goto teaches an image processing apparatus (Paragraph 14) comprising:
an image processor (Element 20, wherein there is a CPU);
a user interface (Fig. 2 and paragraph 18, wherein the functions can be designated on the control panel. The functions are enabled accordingly);
a memory (Paragraph 16); and
a computer, wherein the image processing apparatus has a special function, wherein the computer is configured to perform
when receiving to activate the special function, a changing process of activating the special function by updating function information of the special function stored in the memory such that the function information indicates that the special function is to be activated, the function information of the special function indicating that the special function is not activated when the image processing apparatus is shipped from a factory (Paragraphs 35 and 36, wherein the functions that are to be enabled and use the trial mode are known and enabled accordingly),
when receiving a start command indicating start of a trial mode, a starting process of starting the trial mode, the trial mode being a mode in which the special function is activated to be tried, an effective period being set to the trial mode, the special function becoming activated during the effective period of the trial mode (Paragraphs 35-46, wherein the functions are started accordingly. The functions are set for the trial mode based on the restrictions of the trial mode),
an inputting process of inputting setting information used by the special function through an operation on the user interface during the effective period of the special function (Paragraph 19, wherein the functions are designated accordingly),
storing the setting information input in the inputting process in the memory (Paragraph 15, the information about the modes is stored),
a process of the special function in accordance with the setting information stored in the memory (Paragraph 19, wherein the function is executed),
a determining process of determining whether a current time is within the effective period of the trial mode at a first timing within a period of the trial mode (Paragraph 45, wherein a check can be made), and
a termination process of terminating the trial mode at a second timing after determining that the current time is not within the effective period in the determining process (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired), and 
wherein, after termination of the trial mode in the termination process, the computer is configured to
perform an initialization process of initializing the setting information stored in the memory in a case where the function information indicating that the special function is to be inactivated is stored in the memory (Paragraph 20-29, wherein it is determined if the trial mode is still active, and if not, then the function is disabled), and
not perform the initialization process in a case where the function information indicating that the special function is to be activated is stored in the memory, the special function being continued to be activated after termination of the trial mode in a case where the function information indicates that the special function is to be activated (Paragraphs 20-29, wherein it is determined if a key is present after the expiration of the trial mode, and if so the function is still enabled).
Goto does not teach a start command indicating start of a trial mode from an
external apparatus, wherein the external apparatus is different from the image processing apparatus.
Kawabata does teach a start command indicating start of a trial mode from an
external apparatus, wherein the external apparatus is different from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 20, Goto teaches an image processing apparatus (Paragraph 14) comprising:
an image processor (Element 20, wherein there is a CPU);
a memory (Paragraph 16); and
a computer (Paragraph 35, wherein the hardcopy device acts like a computer);
wherein the image processing apparatus has a plurality of special functions, wherein the computer is configured to. when receiving a start request of a trial mode, execute a start process of starting the trial mode, the trial mode being a mode in which all of the plurality of the special function are activated to be tried, an effective period being set to the trial mode, all of the plurality of special functions becoming activated during the effective period, all of the plurality of special functions being inactivated when the image processing apparatus is shipped from a factory (Paragraph 48, wherein the hardcopy device sends the appropriate information to the monitoring site for information about using the trial mode pertaining to a function), and
wherein the computer is further configured to perform
a determining process of determining. at a first timing, after receipt of the start request, whether a current time is within the effective period of the trial mode (Paragraph 45, wherein a check can be made); and
a termination process of terminating the trial mode at a second timing after determining that the current time is not within the effective period of the trial mode (Paragraphs 45 and 46, wherein a determination is made if the trial period has expired).
Goto does not teach a start request indicating start of a trial mode from an
external apparatus, wherein the external apparatus is different from the image processing apparatus.
Kawabata does teach a start request indicating start of a trial mode from an
external apparatus, wherein the external apparatus is different from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 21, Kawabata further teaches wherein the image processing apparatus further has a user interface (Paragraph 52, wherein there is an operation panel with a touch-screen), 
wherein the image processing apparatus is configured to 
receive a start instruction of a trail mode through the user interface, the trial mode being in a mode in which a special function is activated to be tried (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP), and 
in response to receipt of the start instruction, transmit a start request of the trial mode to the server, the start request including identification information of the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP), and
wherein the server is configured to receive the start request of the trial mode from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 22, Kawabata further teaches wherein the server is further configured to 
receive the start request of the trial mode from an external apparatus that is different from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP), and
in response to receipt of the start request from the external apparatus, set the effective period of the trial mode (Paragraph 99, wherein there can be a period of time for a trial mode).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 23, Goto further teaches an information processing apparatus (Paragraph 14, wherein there is an MFP), wherein an application is installed in the image processing apparatus (Paragraph 17, wherein there are control programs), 
wherein the information processing apparatus is configured to 
receive, by the application program, a selection of the image processing apparatus to start a trial mode being a mode in which a special function is activated to be tried, the special function being a function of the image processing apparatus, the special function being not activated when the image processing apparatus is shipped from a factory (Paragraph 48, wherein the hardcopy device sends the appropriate information to the monitoring site for information about using the trial mode pertaining to a function), 
receive, by the application program, a start instruction of the trial mod (Paragraphs 35-46, wherein the functions are started accordingly. The functions are set for the trial mode based on the restrictions of the trial mode)e, and 
transmit a start request of the trial mode to the server when receiving the start instruction, the start request including identification information of the image processing apparatus selected by the application program (Paragraphs 35-46, wherein the functions are started accordingly. The functions are set for the trial mode based on the restrictions of the trial mode).
Goto does not teach wherein the server is configured to receive the start request of a trial mode from the information processing apparatus.
Kawabata does teach wherein the server is configured to receive the start request of a trial mode from the information processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Regarding Claim 24, Goto further teaches wherein the image processing apparatus has a plurality of special functions (Paragraph 19, wherein the modes are enabled. They are stored accordingly, paragraph 15), 
wherein the memory stores a plurality of pieces of information associated with a respective one of the plurality of special functions (Paragraph 19, wherein the modes are enabled. They are stored accordingly, paragraph 15), 
wherein the computer is further configured to perform 
when receiving to activate a particular function among the plurality of special functions, the changing process of activating the particular function by updating function information of the particular function stored in the memory such that the function information indicates that the particular function is to be activated, each of the plurality of pieces of the function information indicating that each of the plurality of the special functions is not activated when the image processing apparatus is shipped from a factory (Paragraph 48, wherein the hardcopy device sends the appropriate information to the monitoring site for information about using the trial mode pertaining to a function), 
when receiving the start command indicating start of a trial mode the starting process of starting the trial mode in which the particular function is activated to be tried, the effective period being set to the trial mode, and the particular function becoming activated during the effective period of the trial mode (Paragraphs 35-46, wherein the functions are started accordingly. The functions are set for the trial mode based on the restrictions of the trial mode), the inputting process of inputting setting information used by the particular function through an operation on the user interface during the effective period of the particular function (Paragraph 19, wherein the functions are designated accordingly), and
the process of the particular one of the plurality of special functions in accordance with the setting information stored in the memory (Paragraph 15, the information about the modes is stored), and
wherein, after termination of the trial mode in the termination process, the computer is configured to perform the initialization process of initializing the setting information, which is stored in the memory, that the function information indicating that the special function is to be inactivated is stored in the memory (Paragraph 20-29, wherein it is determined if the trial mode is still active, and if not, then the function is disabled), and
not perform the initialization process of setting information that the function information indicating that the special function is to be activated is stored in the memory, the special function being continued to be activated after termination of the trial mode in a case where the function information indicates that the special function is to be activated (Paragraphs 20-29, wherein it is determined if a key is present after the expiration of the trial mode, and if so the function is still enabled).
Goto does not teach receiving the start command indicating start of a trial mode from an external apparatus, which is different from the image processing apparatus.
Kawabata does teach receiving the start command indicating start of a trial mode from an external apparatus, which is different from the image processing apparatus (Paragraphs 73 and 74, wherein the trial mode is designated by the user to allow for the server to enable a function on the MFP).
Goto and Kawabata are combinable because they both deal with trial modes in MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Goto with the teachings of Kawabata for the purpose of allowing for easier access to trail version of applications and functions (Kawabata: Paragraph 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699